Title: To John Adams from Jean Luzac, 11 December 1795
From: Luzac, Jean
To: Adams, John


				
					Monsieur,
					Leyde le 11. Dec. 1795.
				
				Le départ de mon Beau-Frère Govert—Jean van Persyn pour l’Amérique-Unie me met enfin dans le cas de remplir un devoir, que les circonstances du tems, ma vie extrémement occupée, & l’effet que cet ensemble a produit sur mon esprit, m’ont trop longtems fait négliger. Il y a deux ans sur-tout, que, placé à mon tour à la tête de notre Université, & ce tour tombant au milieu des tems de la plus grande fermentation, Ensuite dans ceux de la nouvelle Révolution qui l’a suivie, j’ai été accablé de soins & et d’inquiétude.—Je ne dissimule point à Votre Excellence, que dans cet intervalle j’ai été plongé dans une profonde mélancholie, & que, plus j’ai toujours été Ami de la Liberté, plus j’ai frémi de voir adopter généralement, parmi ceux qui s’en déclaroient les Défenseurs dans ma Patrie, comme en France, le principe, “that the People have a right to do, whatever they choose.” Je pensois avec un des Hommes le plus expert en fait de Législation, “that, indeed, the People may break the bands of Society in the forms of Despotism, because such is their pleasure; that they may indeed go through the opération by the plenitude of their irresistible power; but that the Nation will meet with ample punishment in their own misery, and the Leader’s who delude them, in the detestation of their own Posterity.”—A l’approche de l’époque où tout indiquoit, que nous allions faire l’expérience de ces tristes vérités (& cette époque je l’ai prévuë depuis trois ans et demi) j’ai perdu mon ancienne activité; & ma santé en a souffert. Voilà, Monsieur, la raison, qui m’a fait différer de jour en jour de vous témoigner par Lettre particulière ce respect & cette reconnoissance pour tous les égards, que vous avez eu pour moi, dont j’espère de faire un jour publiquement la profession. Cette époque, dont je viens de parler, si critique pour nous, est enfin venuë, non moins que celle qui a résolu le Problème, que Votre Excellence m’a proposé dans une de ses Lettres. Après avoir éprouvé toutes les horreurs, qui devoient suivre de la concentration de tous les pouvoirs dans une seule Assemblée nombreuse & populaire, la France en est enfin venuë à ce Système des deux Chambres, si décrié par ceux, aux yeux desquels tout ordre, toute subordination, toute balance dans le Gouvernement est Aristocratie: Le tems nous apprendra, si une aussi immense République subsistera longtems sans la troisième Branche, dont certainement on peut se passer à Genève, dans les Vallées d’Appinzell, & dans tout Pays, qui leur rassemblerà  L’expérience, qu’ont faite les François, étoit pour ma Patrie une leçon utile, mais terrible.—Et cependant ma Patrie va courir la même carrière: Une Convention-Nationale, absolument modélée sur celle de France, doit nous procurer la Liberté & le bonheur—“They know not, what a more than Herculean task it is, to unite the opinions of a free People, upon any system of Government whatever.”Dans ces circonstances la Providence semble avoir préparé les Etats-Unis de l’Amérique, pour être l’asyle de tous ceux, qui aiment la Liberté avec le bon-ordre, & pour lesquels il n’existe pas de Liberté, là où les Loix ne gouvernent point, mais les Hommes. Bientôt cette classe d’Individus ne sera plus propre pour l’atmosphère de l’Europe: Bientôt, après avoir parcouru tout le cercle depuis le Pouvoir arbitraire d’un seul, en passant sous le Pouvoir arbitraire de la multitude, l’on reviendra par-tout au point, d’où l’on étoit parti: Et les Législateurs, nourris des principes de Thomas Payne & Rousseau, après avoir fait faire aux Nations l’épreuve d’un idéal, qui n’exista jamais parmi les Hommes avec leurs passions & leurs excès, ne recueilliront de tant de sang répandu, de tant de misère versée sur notre partie du Globe, que ce que dit l’illustre Ecrivain, dont j’ai emprunté les paroles,—the detestation of our Posterity.Pénétré de ces principes, Monsieur, j’irois chercher près de vous, près de l’illustre Washington, près de Jean Jay & d’autres Hommes de cette trempe le contentement d’esprit, la tranquillité, qui nous fuit ici. Mais ma carrière, consacrée d’ailleurs à un genre de travail, dont je ne puis aisément me décharger, est déjà trop avancée, pour que je puisse me résoudre à quitter ma Patrie: Ma façon de penser néanmoins se montre dans les conseils, que j’ai données au Porteur de la Présente, mon Beau-Frère, le plus jeune des Frères de mon Epouse. Lieutenant au Régiment des Gardes, nommé Capitaine d’une Compagnie d’Infanterie par les Etats de Hollande en 1787. honoré de leur confiance dans plusieurs Commissions particulières, il perdit son rang, une partie de ses Biens, & sa fortune dans la Révolution de cette année-là, qui nous prépara celle de Janvier 1795. Il passa au service de France; & il a fait, comme Capitaine d’une Compagnie, toutes les Campagnes de 1792. jusqu’au mois de Mars dernier. Il est peu d’Actions dans les Pays-Bas, où il ne se soit trouvé: Rappellé alors en Hollande avec tous les Officiers Bataves, qui servoient chez les François, pour être placé de nouveau dans l’Armée, qu’on formoit, il a partagé le sort d’un nombre des plus braves gens, qui dédaignoient d’intriguer & de ramper, pour obtenir des Places: Ce qu’on appelle chez nous l’Armée, a été organisé; & il n’a point été question de lui: Il n’a pas voulu rester à la Pension; il a simplement demandé un dédommagement pour ce qu’il avoit perdu, l’a obtenu, & s’est déterminé, principalement d’après mes conseils, à aller employer ce qui lui reste pour s’établir au milieu de vous. Permettez, Monsieur, que je réclame l’amitié, dont Votre Excellence m’a toujours honorè, du faveur dont Providence  est provisoirement maître d’un petit Capital de 6. à 7. mille Florins, Argent de Hollande, afin de commencer tel Etablissement, pour lequel on le croiroit propre: Je m’engage pour tout le crédit, dont il pourroit avoir besoin, à cette concurrence: Et j’espère, que, s’il étoit besoin, vous voudrez bien attester tant ma garantie que ma suffisance à cet égard.Agréez aussi, Monsieur, que, comme une legère marque de mon respect, je vous offre un Exemplaire des Dissertations, que j’ai successivement publiées pour l’exercice de la Jeunesse dans cette Université, & que j’en ajoute un autre Exemplaire pour l’Academie de Cambridge, que j’espère que vous voudrez bien leur faire parvenir avec la Lettre ci-incluse.Je ne cesserai d’être toute ma vie avec les sentimens les plus vrais  & les plus respectueux, / Monsieur, / de Votre Excellence / Le très-humble & / très-obéissant serviteur,
				
					Jean Luzac.
				
				
			